Citation Nr: 1402233	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  05-24 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina. 

In November 2005, the Veteran testified at a hearing held before a Decision Review Officer.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in November 2009 and January 2011 at which time it was remanded for additional development.  

In an August 2012 decision, the Board denied the claim.  The Veteran entered a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in June 2013, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  The joint motion noted that the Board failed to provide adequate reasons or bases regarding its finding that the appellant's statements were less probative than other evidence of record, and also apparently less credible.  On remand, the Board was also to consider the need for another examination regarding the disabilities at issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

Regarding the Veteran's low back claim, service treatment records showed normal findings on entrance examination of September 1989 for the spine, and he denied any recurrent back pain or other orthopedic problems referable to the back in the accompanying report of medical history.  A June 1991 post combat report of medical history revealed him to deny recurrent back pain, or any other orthopedic problems referable to the back.  The Veteran was seen in July 1991 for low back pain for two days and reported a long history of back problems.  He was treated with ASA Norgesic Forte and Motrin.  He had slight discomfort with bending forward but not in other motions.  He had no tenderness to palpation and had no trauma.  He was assessed with low back pain.  No other records of back pain or problems were shown in the service treatment records.  He is shown to have waived his separation examination.

Thereafter, there is no medical evidence showing back problems until 2000.  A November 2000 Persian Gulf registry examination report notes arthritis of the lumbar spine.  Also in the same month, he reported intermittent joint and muscle pain, with pain that included his lumbar spine.  A January 2001 X-ray of the lumbar spine showed no evidence of acute injury or destructive process but there was an old compression fracture of L1, and degenerative disc disease in T1, L1, and L2.  An April 2001 record noted degenerative joint disease of the lumbar spine and old compression fracture of L1.  

In April 2004 he gave a history of chronic intermittent joint pains, assessed as the same.  In June 2004 he was seen in mental health, with complaints of a lot of pain in his joints described as chronic and ongoing.  His pain included his back.  X-rays from August 2004 showed no evidence of acute injury or any other significant abnormality of the lumbar spine.  

An August 2004 VA examination was done without review of the claims file, as it was not available.  This examination revealed the Veteran reported low back pain since 1991, with no specific injury reported.  The diagnosis was low back pain with insufficient evidence to form a specific diagnosis.  

In August 2004, a private disability examination report shows a history of back pain given by the Veteran since 1991, but no definite or direct injury.  The pain was said to have started in service.  Low back X-rays from August 2004 were described as normal.  He was assessed with low back pain.  A June 2005 record described back pain complained of for the past few months, occurring with activity.  He was noted to be on disability in part, for low back pain.  The examination was unremarkable and he was assessed with degenerative joint disease of the low back.

The Veteran's November 2005 hearing testimony pertaining to the lumbar spine claimed that he had no back problems prior to service.  He testified that some of the exercises he was required to do in the service put extreme pressure on his back.  He noted that he was overweight during the service and unable to pass the physical training test, but was made to do more work outs due to his weight.  He indicated he had back problems after service, and pointed out the VA records confirm the existence of current back problems.

A May 2008 VA examination of the spine again revealed the Veteran to seek service connection for back pain, with no history of injury, but he felt he injured his back performing "drills."  He reported going to sick call and being given Norgesic Forte and Flexeril at the time.  He now reported pain, difficulty bending, and pain on extended standing and sitting.  X-ray showed mild loss of lumbar lordosis which may be related to positioning or muscle spasm.  Also shown was degenerative disc disease and mild anterior wedging at L1, either developmental or post traumatic.  The diagnosis was residuals of low back injury and degenerative disc disease of the lumbar spine.  The examiner recited the history of one episode of treatment for low back pain in service, and the X-ray findings from 2001 and 2004, along with the report from the August 2004 VA examination with its inconclusive diagnosis.  The examiner opined that the Veteran did have a diagnosable low back disability of degenerative disc disease.  The examiner further opined that this diagnosis was less likely as not related to the episode of low back pain for which he was treated in service in 1991.  However, the examiner failed to provide a true rationale, merely citing review of the claims file, physical examination, and X-ray reports.  

The Veteran underwent a VA examination in February 2010.  The claims file was reviewed.  The Veteran denied trauma to his low back but described reporting to sick call for low back pain in the service, with Norgesic Forte administered.  He now complained of back pain, difficulty bending, decreased range of motion and pain on extended periods of sitting.  He denied any neurological manifestations aside from numbness.  He described the onset as 1991.  

Imaging revealed multilevel degenerative changes within the lumbar spine.  The diagnosis was degenerative joint disease of the lumbar spine, with moderate to severe affects on activities of daily living.  The examiner gave an opinion that the Veteran's low back disorder found on examination was neither caused by nor a result of, nor was permanently aggravated by his service connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.  The rationale was based on there being no evidence based in literature to support finding that lumbar spine degenerative disc disease was being related to degenerative joint disease of an ankle.  Degenerative disc disease describes normal changes in the spinal discs related to injury, overuse or aging.  

The report of a February 2011 VA examination of the lumbar spine to ascertain its etiology to service on a direct basis included review of the claims file.  The Veteran described having lifted a heavy object and pulled his back, presented to sick call, given medications and light duty for three days.  He now complained of stiffness, decreased motion, and pain that increased with sitting.  He reported weekly flare-ups of severe intensity, lasting one to two days.  Review of systems was now negative for any neurological manifestations reported.  He did give a history of fatigue, decreased motion, stiffness, weakness, and spasm.  Pain was reported in the lumbosacral spine, said to have begun in 1990.  

He was assessed with mild to moderate degenerative disc disease of the lumbar spine.  The examiner opined that his degenerative disc disease was less likely as not caused by or a result of his service or service connected disorder.  The rationale was that degenerative disc disease was the normal changes of spinal discs related to injury, overuse or aging.  There was no documentation of military injury, and no radiologic studies to indicate such while in the military.  His civilian work history was significant in that he reported working as a chef, cook, and in grocery, convenience and department stores.  He also worked in a cleaning service and Lowes Home Center after service.  These types of jobs would certainly result in overuse of the back, predisposing him to degenerative disc disease.  Although X-rays indicated lumbosacral degenerative disc disease, the examiner was unable to establish a correlation between service and degenerative disc disease.  

A July 2012 addendum opinion was obtained which stated that the claims file and Computerized Patient Record System (CPRS) were reviewed and referred back to the rationale stated in the February 2011 VA examination, reciting this rationale.  The examiner also noted that the 2004 VA examination stated that the claims file was unavailable for review and noted that the examiner at that time said that the Veteran denied having an injury to his back in service, and that the evidence was insufficient to formulate a diagnosis for the back condition.  Also noted was the May 2003 ER record from Northport Medical center where he was seen for pain typical of a typical gouty attack, but the records from 2003 did not show a nexus for service connection for a low back condition.  

Regarding the Veteran's left ankle claim, service treatment records showed normal findings on entrance examination of September 1989 for the ankles.  However he did check "yes" to foot trouble in the accompanying report of medical history.  Otherwise the report of medical history was negative for any problems referable to the left ankle.  The service treatment records are negative for any evidence of left ankle problems, although he is noted to have sprained his right ankle in January 1990.  Also in June 1991, he is noted to have reported in an attachment to a post combat report of medical history that he fell off a ramp and broke his leg, but made no reference to left ankle problems.  He waived his separation examination.  

Thereafter, there is no medical evidence showing left ankle problems until 2000.  A November 2000 Persian Gulf registry examination report notes arthritis of the left ankle.  Also in the same month, he reported intermittent joint and muscle pain, with pain that included his ankles.  A January 2001 X-ray of both ankles showed no evidence of acute injury or other significant abnormality, although a small infracalcaneal spur was present bilaterally.  An April 2001 note indicated the Veteran described mild arthritis including in the left ankle.  

An April 2003 record notes complaints of pain and swelling to joints that included the left ankle.  He gave a history of gout.  He was assessed with gout to include the left ankle.  A June 2004 record described pain in both ankles.  A mental health record from the same month revealed right ankle complaints in reports of joint pain, but no problems with the left ankle were mentioned. 

An August 2004 VA examination was done without review of the claims file, as it was not available.  This examination revealed the Veteran was claiming service connection for ankle pain to include the left ankle.  He denied specific injury, but said it was present since 1991.  The diagnosis was ankle arthralgia with insufficient evidence to warrant specific diagnosis, noted with X-ray of infra calcaneal spurring.  The examiner explained that this should not cause significant pain.  No opinion as to etiology of the left ankle symptoms was given.  

An August 2004 X-ray of the left ankle showed an impression of no acute injury or destructive process seen.  He did have infra-calcaneal spurring to include the left ankle.  Also, in August 2004 the Veteran underwent a private disability examination, with complaints of his ankles (to include the left) having pain, swelling, and difficulty walking, along with a history of gout.  He was diagnosed with arthritis, gout, and bursitis.  His primary problem was musculoskeletal in origin. 

The Veteran's November 2005 hearing testimony pertaining to his left ankle said that his left ankle problems began during active service.  His testimony included his claims that he was told by a doctor that his being an infantry soldier and running 10 miles a week aggravated his ankles.  He indicated that he continued to have problems with his left ankle after service. 

The Veteran underwent a VA examination in February 2010 to address the etiology of his left ankle disability, particularly to include whether it was being caused or aggravated by the service connected right ankle disability.  The claims file was reviewed.  X-rays revealed no acute fracture or dislocation, well corticated round ossific densities just inferior to the medial malleolus bilaterally.  These have been present in all previous studies and were felt to be consistent with accessory ossicles.  Bilateral old healed avulsion injuries were felt to be less likely.  Bilateral plantar calcaneal spurs were also shown.  The examiner diagnosed bilateral heel spurs, which were said to have moderate affects on most activities of daily living but prevented chores.  The examiner gave an opinion that the left ankle disorder was neither caused by nor a result of, nor was permanently aggravated by his service connected degenerative joint disease of the right ankle and residuals of a stress fracture of the second metatarsal of the right foot.  The examiner stated that there was no evidence based literature to support a finding that a heel spur being related to degenerative joint disease of an ankle.  The rationale was based on the fact that heel spurs develop as an abnormal growth in the heel bone due to calcium deposits that form when the plantar fascia pulls away from the heel.  The examiner noted that there was no documentation of the Veteran being diagnosed with plantar fasciitis.  

The report of a February 2011 VA examination to again assess the etiology of the left ankle disability, to include on a direct basis, included claims file review.  The Veteran described having injured his left ankle while running physical training in the military but could not recall the nature of the injury.  He indicated he was treated in sick call with medications, and instructed to rest a few days.  He now complained of intermittent pain and swelling, progressively worse since onset.  His symptoms were the same as cited in February, except he now denied decreased speed of joint motion.  He reported moderate weekly flare-ups of one to two days duration.  

The examiner gave an opinion that the diagnosed corticated bony fragment at the tip of the medial malleolus was less likely than not caused by or a result of military service.  There was no documentation of injury, treatment, or diagnosis for the left ankle condition while in service.  In the absence of such documentation pertaining to the left ankle injury or treatment, the examiner was unable to correlate the left ankle disability to service.   

A July 2012 addendum opinion was obtained which stated that the claims file and CPRS were reviewed and referred back to the rationale stated in the February 2011 VA examination, reciting this rationale.  The examiner also noted that the 2004 VA examination stated that the claims file was unavailable for review and noted that the examiner at that time said that the evidence was insufficient to formulate a diagnosis for the ankle condition.  Also noted was the May 2003 emergency room record from Northport Medical center where he was seen for pain typical of a typical gouty attack, but the records from 2003 did not show a nexus for service connection for a left ankle condition.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service symptoms and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  In light of the directives of the June 2013 joint motion, the Board finds that an addendum should be obtained that specifically addresses the Veteran's reported in-service low back and left ankle symptoms and his continuity of symptomatology since service in rendering an nexus opinion.  As such, another remand for an addendum for clarification is necessary prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request copies of the Veteran's VA treatment and/or hospitalization records related to his back and ankles, dated from July 2012.  Any negative response should be in writing, and associated with the claims file. 

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims file, the RO/AMC shall return the claims file to the VA examiner who examined the Veteran in February 2010.  The examiner should review the medical evidence associated with the claims file and note such review in the provided report. 

The examiner is directed to clearly note any diagnosed low back and/or left ankle disabilities found to be present.  The examiner must state, with respect to any of the Veteran's diagnosed low back and left ankle disabilities, whether it is at least as likely as not that any such disorder (a) is related to active service; (b) had its onset during active service; or (c) (i) was caused, and/or (ii) is aggravated by any service connected disorder. 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to specifically include the (a) Veteran's account of in-service and continuous post-service symptomatology; (b) an August 2004 private examination report; (c) May 2003 and April 2003 private treatment ankle treatment records; and (d) the relevant VA examination reports of record. 

All provided opinions should be supported by a clearly stated rationale.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.   

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


